Title: General Orders, 9 July 1780
From: Washington, George
To: 


					
						Head Quarters Pracaness Sunday July 9th 1780
						
							Parole Lancaster. 
							 Countersigns Lynn; Nantz.Watchword. All is Well
						
					
					[Officers] Of the Day Tomorrow[:] Colonel Shreve[,] Major Thayer[,] Brigade Major Van Laër
					A General Court Martial of the Line to assemble the day after tomorrow to try such Persons as shall come before them Colonel Richard Butler is appointed President Lieutenant Colonel Olney Major Edwards; two Captains from the 1st and 2d Pennsylvania Hands and Maxwell’s Brigades and one from Stark’s to attend as Members.
					An Orderly Serjeant from each Brigade to be sent to the Court.
					The Quarter Master General is desired to point out a place for them to sit in.
					Application to be made tomorrow morning to the Deputy Clothier General near the two Bridges for the respective Proportion of Shoes for the Troops.
					An Adjutant or other Commissioned officer from Moylan’s

regiment and from Major Lee’s Corps to attend at the Orderly Office daily 12 oClock for Orders.
					Maxwell’s Brigade is for the present annex’d to Major General Lord Stirling’s Division.
					
						After Orders.
						Two Battalions from the Line to manœuvre tomorrow—Lieutenant Colonel Harmar is requested to attend the Discipline and Brigade Major Bradford the Formation.
						Colonels Spencer and Craige and Majors T. L. Moore and Burrowes will take command of them under Brigadier General Hand.
						The Battalions are to be formed in the field contiguous to the Grand Parade half past four in the morning.
						Hand’s and Maxwell’s give the Adjutants and Colours.
					
				